In re Nicholson, Floyd;—Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “A”, No. 348-379; to the Court of Appeal, Fourth Circuit, No. 97KW-1901.
Denied.
KIMBALL, J., not on panel.
CALOGERO, C.J., concurs in the denial. In connection with his detailed factual summary of the case and its procedural history, counsel’s pithy discussion of the issues he considered and rejected as the basis of the appeal demonstrates to the reviewing court that counsel satisfied his duty to his client by “casting] an advocate’s eye over the trial record and consider[] whether any ruling made by the trial ... had a significant, adverse impact on shaping the evidence presented to the jury for its consideration.” State v. Jyles, 96-2669 (La. 12/12/97), 704 So.2d 241.